Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz, March 28, 2008 To the Shareholders of ARACRUZ CELULOSE S.A. PROPOSALS ON THE CAPITAL BUDGET AND ON THE INCREASE OF THE LIMIT OF THE CAPITAL AUTHORIZED IN THE BY-LAWS The proposal on the intended use of the result of the fiscal year 2007 included in the Financial Statements of Aracruz Celulose S.A. ("Aracruz" or "the Company") contemplates that, after the adjustments referred to in Articles 193 and 202 of Law 6,404/76, profits in the amount of R$ 470,686,378.05 shall be retained and allocated to the Investment Reserve. Upon such retention the Investment Reserve, which purpose is to support the investment plan of the Company, will amount to R$ 1,988,754,182.21. Aracruz strategic objective for the coming years is to enlarge its share in the global market for short fiber and to remain one of the lowest cost production companies in its sector on a worldwide basis, adding value to its shareholders and other stakeholders. The achievement of such objectives will demand investments to support the Company's growth and keep its costs at competitive levels, considering global parameters. Among the investments already approved by the Company's Board of Directors which shall contribute for the achievement of the results set forth above on a consistent basis are: the program for acquisition of land and investments in forestry for expansion and new projects, to ensure competitiveness and growth of the Company, which is budgeted at R$ 550 million this year. ARACRUZ CELULOSE S.A. - Rodovia Aracruz-Barra do Riacho, s/nº - Aracruz, ES - Brasil - 29197-000 - Tel.: (27) 3270-2122 - Fax: (27) 3270-2136 - SÃO PAULO (SP) - Av. Brigadeiro Faria Lima, 2277 - 4º andar - São Paulo, SP - Brasil -01452-000 - Tel.: (11) 3301-4111 - Fax: (11) 3301-4202 - GUAÍBA (RS) - Rua São Geraldo, 1800 - Guaíba, RS - Brasil -92500-000 - Tel.: (51) 2139-7111 - Fax: (51) 2139-7111 - ARUS - FUNDAÇÃO ARACRUZ DE SEGURIDADE SOCIAL -Rodovia Aracruz-Barra do Riacho, Km 25 - Caixa Postal 331011 - Aracruz, ES - Brasil - 29197-000 - Tel.: (27)3270-2122 -Fax: (27)3270-2763 - ARACRUZ PRODUTOS DE MADEIRA S.A. - Rodovia BR 418, Km 37 - Posto da Mata, BA -
